Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of June 30, 2004,
is by and among the parties identified as “Grantors” on the signature pages
hereto and such other parties as may become Grantors hereunder after the date
hereof (individually a “Grantor”, and collectively the “Grantors”) and BANK OF
AMERICA, N.A., as Collateral Agent.

 

W I T N E S S E T H

 

WHEREAS, a $120 million credit facility has been established in favor of PTEK
Holdings, Inc., a Georgia corporation (the “Borrower”), pursuant to the terms of
that Credit Agreement dated as of the date hereof (as from time to time amended,
modified, supplemented, increased, extended, renewed or replaced, the “Credit
Agreement”) among the Borrower, the subsidiaries and affiliates identified
therein, as guarantors, the lenders identified therein and Bank of America,
N.A., as Administrative Agent; and

 

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions and Interpretive Provisions.

 

(a) Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Credit Agreement. In addition, the following
terms, which are defined in the UCC as in effect in the State of Georgia on the
date hereof, are used as defined therein: Accession, Account, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Commingled Goods, Consumer
Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangible, Goods, Instrument, Inventory, Investment
Property, Letter-of-Credit Right, Manufactured Home, Proceeds, Software,
Standing Timber, Supporting Obligation and Tangible Chattel Paper. As used
herein:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the Secured Obligations, or any successor collateral agent.

 

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright including any thereof referred to in
Schedule 1(b) attached hereto.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Copyright Office including any
thereof referred to in Schedule 1(b) attached hereto, and (b) all renewals
thereof including any thereof referred to in Schedule 1(b) attached hereto.

 

“Grantors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent, including any thereof referred to in Schedule 1(b) attached
hereto.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, including any letters patent referred
to in Schedule 1(b) attached hereto, and (b) all applications for letters patent
of the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including any thereof referred to in Schedule
1(b) attached hereto.

 

“Secured Obligations” means, without duplication, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between any Credit
Party and any Lender or Affiliate of a Lender to the extent permitted under the
Credit Agreement, (c) all obligations under any Treasury Management Agreement
between any Credit Party and any Lender or Affiliate of a Lender and (d) all
costs and expenses incurred in connection with enforcement and collection of the
Secured Obligations, including reasonable attorney costs.

 

“Security Agreement” has the meaning provided in the recitals hereto, as the
same may be amended and modified from time to time.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including any
thereof referred to in Schedule 1(b) attached hereto.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including any thereof referred to in Schedule
1(b) attached hereto, and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

(b) Interpretive Provisions, etc. Each of the terms and provisions of Sections
1.02, 1.05 and 1.06 of the Credit Agreement (in each case as the same may be
amended or modified as provided therein) are incorporated herein by reference to
the same extent and with the same effect as if fully set forth herein.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or

 

2



--------------------------------------------------------------------------------

otherwise, of the Secured Obligations, each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Grantor in and to all personal
property of the Grantors of whatever type or description, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”), including the following:

 

  (a) all Accounts;

 

  (b) all cash and currency;

 

  (c) all Chattel Paper;

 

  (d) those Commercial Tort Claims identified on Schedule 2(d) attached hereto;

 

  (e) all Copyrights;

 

  (f) all Copyright Licenses;

 

  (g) all Deposit Accounts;

 

  (h) all Documents;

 

  (i) all Equipment;

 

  (j) all Fixtures;

 

  (k) all General Intangibles;

 

  (l) all Instruments;

 

  (m) all Inventory;

 

  (n) all Investment Property;

 

  (o) all Letter-of-Credit Rights;

 

  (p) all Patents;

 

  (q) all Patent Licenses;

 

  (r) all Software;

 

  (s) all Supporting Obligations;

 

  (t) all Trademarks;

 

  (u) all Trademark Licenses; and

 

  (v) all Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to:

 

  (i) (A) any property that is subject to a Lien securing purchase money or
sale/leaseback Indebtedness permitted under the Credit Agreement pursuant to
documents that prohibit such Grantor from granting any other Liens in such
property or

 

(B) any lease, license or other contract if the grant of a security interest in
such lease, license or contract in the manner contemplated by this Security
Agreement, under the terms thereof and under applicable law, is prohibited and
would result in the termination thereof; provided in each case that any such
limitation on the security interests granted hereunder shall only apply to the
extent that

 

(1) after reasonable efforts (which shall not include the payment of any
additional consideration), consent from the relevant party or parties has not
been obtained, and

 

3



--------------------------------------------------------------------------------

(2) any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable law (including Debtor Relief Laws) or principles of
equity,

 

  (ii) any Pledged Collateral (as such term is defined in the Pledge Agreement)
that is expressly included in the grant of security interests to the Collateral
Agent pursuant to the Pledge Agreement, to the extent the Collateral Agent holds
a valid first-priority perfected security interest in such Pledged Collateral
thereunder,

 

  (iii) any Capital Stock of a Foreign Subsidiary that is expressly excluded
from the grant of security interests in Pledged Collateral under the Pledge
Agreement, and

 

  (iv) any Excluded Property.

 

The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral (A) constitutes continuing collateral security for all
of the Secured Obligations, whether now existing or hereafter arising and (B) is
not to be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3. Provisions Relating to Accounts.

 

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Collateral Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Collateral Agent or any holder of the Secured Obligations of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
holder of the Secured Obligations be obligated in any manner to perform any of
the obligations of a Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

 

(b) Consistent with the provisions of Section 7.10 of the Credit Agreement, the
Collateral Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications and upon the Collateral Agent’s request, the
Grantors shall cause independent public accountants or others satisfactory to
the Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. Without the consent of the Borrower the Collateral Agent may not
communicate with account debtors on the Accounts in connection with such test
verifications; provided that, following the occurrence and during the
continuation of an Event of Default, the Collateral Agent, in its name or in the
name of others, may communicate with account debtors on

 

4



--------------------------------------------------------------------------------

the Accounts to verify with them, the existence, amount and terms of any
Accounts; provided further that, so long as no Event of Default is then
existing, the Collateral Agent shall not make such test verifications more
frequently than twice per calendar year.

 

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Collateral Agent, for the ratable benefit of the holders of the Secured
Obligations, that so long as any of the Secured Obligations remains outstanding
and until all of the commitments relating thereto have been terminated:

 

(a) Legal Name; Chief Executive Office. As of the date hereof:

 

(i) Each Grantor’s exact legal name is (and for the prior five years has been)
and state of incorporation or formation, principal place of business and chief
executive office are (and for the prior five months have been) as set forth on
Schedule 4(a)(i) attached hereto.

 

(ii) Other than as set forth on Schedule 4(a)(ii) attached hereto, no Grantor
has been party to a merger, consolidation or other change in structure or used
any tradename in the prior five years.

 

(b) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

 

(c) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Collateral Agent, for the ratable benefit of the
holders of the Secured Obligations, in the Collateral of such Grantor and, when
properly perfected by filing, shall constitute a valid perfected security
interest in such Collateral, to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens.

 

(d) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 

(e) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or (B)
services theretofore actually rendered by such Grantor to, the account debtor
named therein, (iii) no Account of a Grantor is evidenced by any Instrument or
Chattel Paper unless such Instrument or Chattel Paper has been theretofore
endorsed over and delivered to, or submitted to the control of, the Collateral
Agent and (iv) no surety bond was required or given in connection with any
Account of a Grantor or the contracts or purchase orders out of which they
arose.

 

(f) Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

 

(g) Copyrights, Patents and Trademarks.

 

(i) Schedule 1(b) attached hereto includes all registered Copyrights, Copyright
Licenses, registered Patents, Patent Licenses, registered Trademarks and
Trademark Licenses owned by any Grantor in its own name, or to which any Grantor
is a party, as of the date hereof.

 

5



--------------------------------------------------------------------------------

(ii) To the best of each Grantor’s knowledge, each registered Copyright,
registered Patent and registered Trademark of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned unless Grantor has determined
that such Copyright, Patent or Trademark is no longer necessary for the conduct
of its business.

 

(iii) Except as set forth in Schedule 1(b) attached hereto, none of such
registered Copyrights, registered Patents and registered Trademarks is the
subject of any licensing or franchise agreement.

 

(iv) To the best of each Grantor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any such registered Copyright, registered Patent or
registered Trademark.

 

(v) Except at set forth on Schedule 1(b) attached hereto, no action or
proceeding is pending seeking to limit, cancel or question the validity of any
registered Copyright, registered Patent or registered Trademark, or that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the value of any registered Copyright, registered Patent or registered
Trademark.

 

(vi) All applications pertaining to the Copyrights, Patents and Trademarks of
each Grantor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued, and all of such registered Copyrights, registered
Patents and registered Trademarks are valid and enforceable.

 

(vii) Except as permitted under the Credit Agreement or this Agreement, no
Grantor has made any assignment or agreement in conflict with the security
interest in the Copyrights, Patents or Trademarks of each Grantor hereunder.

 

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:

 

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein, keep the Collateral free from all
Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except as
permitted under the Credit Agreement.

 

(b) Preservation of Collateral. Keep the Collateral in good order, condition and
repair and not use the Collateral in violation of the provisions of this
Security Agreement or any other agreement relating to the Collateral or any
policy insuring the Collateral or any applicable statute, law, bylaw, rule,
regulation or ordinance.

 

(c) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, such Grantor shall ensure that
such Instrument, Tangible Chattel Paper or Document is either in the possession
of such Grantor at all times or, if requested by the Collateral Agent, is
immediately delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Collateral Agent. Such Grantor shall ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Collateral Agent indicating the Collateral Agent’s security
interest in such Tangible Chattel Paper.

 

6



--------------------------------------------------------------------------------

(d) Change in Structure, Location or Type. Not, without providing ten days prior
written notice to the Collateral Agent and without filing such financing
statements and amendments to any previously filed financing statements as the
Collateral Agent may require, change its name or state of formation or be party
to a merger, consolidation or other change in structure or use any tradename
other than as set forth on Schedule 4(a)(ii) attached hereto.

 

(e) Inspection. Upon reasonable notice, and during reasonable hours, at all
times allow the Collateral Agent or its representatives to visit and inspect the
Collateral as set forth in Section 7.10 of the Credit Agreement.

 

(f) Authorization. Authorize the Collateral Agent to prepare and file such
financing statements (including renewal statements), amendments and supplements
or such other instruments as the Collateral Agent may from time to time
reasonably deem necessary, appropriate or convenient in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC.

 

(g) Perfection of Security Interest. Execute and deliver to the Collateral Agent
such agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Collateral Agent may reasonably request) and do all such other things as the
Collateral Agent may reasonably deem necessary, appropriate or convenient (i) to
assure to the Collateral Agent the effectiveness and priority of its security
interests hereunder, including (A) such financing statements (including renewal
statements), amendments and supplements or such other instruments as the
Collateral Agent may from time to time reasonably request in order to perfect
and maintain the security interests granted hereunder in accordance with the
UCC, (B) with regard to registered Copyrights, a Notice of Grant of Security
Interest in Copyrights for filing with the United States Copyright Office in the
form of Exhibit 5(f)(i) attached hereto, (C) with regard to registered Patents,
a Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Exhibit 5(f)(ii) attached
hereto and (D) with regard to registered Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 5(f)(iii) attached hereto, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Collateral Agent of its rights and interests hereunder. To that
end, each Grantor agrees that the Collateral Agent may file one or more
financing statements (with collateral descriptions broader and/or less specific
than the description of the Collateral contained herein) disclosing the
Collateral Agent’s security interest in any or all of the Collateral of such
Grantor without such Grantor’s signature thereon, and further each Grantor also
hereby irrevocably makes, constitutes and appoints the Collateral Agent, its
nominee or any other Person whom the Collateral Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal
statements), amendments and supplements, notices or any similar documents that
in the Collateral Agent’s reasonable discretion would be necessary, appropriate
or convenient in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable so long as the Secured Obligations remain unpaid and
until the commitments relating thereto shall have been terminated. Each Grantor
hereby agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Collateral Agent without notice thereof to such
Grantor wherever the Collateral Agent may in its sole discretion desire to file
the same. In the event for any reason the law of any jurisdiction other than the
applicable jurisdiction

 

7



--------------------------------------------------------------------------------

as of the Closing Date becomes or is applicable to the Collateral of any Grantor
or any part thereof, or to any of the Secured Obligations, such Grantor agrees
to execute and deliver all such instruments and to do all such other things as
the Collateral Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Collateral Agent under the law of such other jurisdiction (and,
if a Grantor shall fail to do so promptly upon the request of the Collateral
Agent, then the Collateral Agent may execute any and all such requested
documents on behalf of such Grantor pursuant to the power of attorney granted
hereinabove). If any Collateral is in the possession or control of a Grantor’s
agents and the Collateral Agent so requests, such Grantor agrees to notify such
agents in writing of the Collateral Agent’s security interest therein and, upon
the Collateral Agent’s request, instruct them to hold all such Collateral for
the account of the holders of the Secured Obligations and subject to the
Collateral Agent’s instructions. Each Grantor agrees to mark its books and
records to reflect the security interest of the Collateral Agent in the
Collateral.

 

(h) Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Collateral Agent shall reasonably request for the purpose
of obtaining and maintaining control within the meaning of the UCC with respect
to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

 

(i) Collateral held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee, agent or processor
of such Grantor, (i) notify the Collateral Agent of such possession or control,
(ii) notify such Person of the Collateral Agent’s security interest in such
Collateral, (iii) instruct such Person to hold all such Collateral for the
Collateral Agent’s account and subject to the Collateral Agent’s instructions
and (iv) use its best efforts to obtain an acknowledgment from such Person that
it is holding such Collateral for the benefit of the Collateral Agent.

 

(j) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.

 

(k) Covenants Relating to Copyrights.

 

(i) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Collateral Agent immediately if it knows that any
material Copyright may become injected into the public domain or of any adverse
determination or development (including the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding a Grantor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material
Copyright owned by a Grantor including filing of applications for renewal where
necessary; and (D) promptly notify the Collateral Agent of any material
infringement of any material Copyright of a Grantor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

 

8



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder.

 

(l) Covenants Relating to Patents and Trademarks.

 

(i) (A) Continue to use each registered Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such registered
Trademark in full force free from any claim of abandonment for non-use unless
Grantor determines that such registered Trademark is no longer necessary for the
conduct of its business, (B) maintain as in the past the quality of products and
services offered under such registered Trademark unless the Grantor ceases to
use such registered Trademark, (C) employ such registered Trademark with the
appropriate notice of registration, (D) not adopt or use any mark that is
confusingly similar or a colorable imitation of such registered Trademark unless
the Collateral Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Security Agreement, and (E) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any registered
Trademark may become invalidated unless Grantor determines that such registered
Trademark is no longer necessary for the conduct of its business.

 

(ii) Not do any act, or knowingly omit to do any act, whereby any registered
Patent material to its business may become abandoned or dedicated.

 

(iii) Notify the Collateral Agent and the holders of the Secured Obligations
immediately if it knows that any application or registration relating to any
material Patent or Trademark may become abandoned or dedicated, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) regarding a Grantor’s
ownership of any material registered Patent or material registered Trademark or
its right to register the same or to keep and maintain the same.

 

(iv) Whenever a Grantor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, a Grantor shall report such filing to the Collateral Agent and the
holders of the Secured Obligations concurrently with the next delivery of
Financial Statements of the Credit Parties pursuant to Section 7.01 of the
Credit Agreement. Upon request of the Collateral Agent, a Grantor shall execute
and deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the security interest of the
Collateral Agent and the holders of the Secured Obligations in any registered
Patent or registered Trademark and the goodwill and general intangibles of a
Grantor relating thereto or represented thereby.

 

(v) Take all commercially reasonable steps, including in any proceeding before
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Patents and material Trademarks,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

9



--------------------------------------------------------------------------------

(vi) Promptly notify the Collateral Agent and the holders of the Secured
Obligations after it learns that any registered Patent or registered Trademark
included in the Collateral which is of material economic value is infringed,
misappropriated or diluted by a third party and promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or to take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.

 

(vii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder.

 

(m) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement. All insurance proceeds shall be subject to the
security interest of the Collateral Agent hereunder.

 

(n) Commercial Tort Claims.

 

(i) Promptly notify the Collateral Agent in writing of the initiation of any
Commercial Tort Claim before any Governmental Authority by or in favor of such
Grantor or any of its Subsidiaries.

 

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Collateral Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Collateral Agent’s security interest in any Commercial
Tort Claim.

 

6. Advances and Performance by Holders of the Secured Obligations. On failure of
any Grantor to perform any of the covenants and agreements contained herein, the
Collateral Agent may, at its reasonable discretion, perform the same and in so
doing may expend such sums as the Collateral Agent may reasonably deem advisable
in the performance thereof, including the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures that the Collateral Agent or the holders of the Secured Obligations
may make for the protection of the security hereof or that may be compelled to
make by operation of law. All such sums and amounts so expended shall be
repayable by the Grantors on a joint and several basis (subject to Section 25
hereof) promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate for Revolving Loans that are Base
Rate Loans. No such performance of any covenant or agreement by the Collateral
Agent or the holders of the Secured Obligations on behalf of any Grantor, and no
such advance or expenditure therefor, shall relieve the Grantors of any default
under the terms of this Security Agreement, the other Credit Documents or any
other documents relating to the Secured Obligations. The Collateral Agent may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings or against which adequate reserves
are being maintained in accordance with GAAP or as set forth on Schedule 6
attached hereto.

 

10



--------------------------------------------------------------------------------

7. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Credit Documents, in any other documents relating to the Secured
Obligations, or by law (including levy of attachment and garnishment), the
rights and remedies of a secured party under the UCC of the jurisdiction
applicable to the affected Collateral and, further, the Collateral Agent may,
with or without judicial process or the aid and assistance of others, (i) enter
on any premises on which any of the Collateral may be located and, without
resistance or interference by the Grantors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Collateral Agent at the expense of the
Grantors any Collateral at any place and time designated by the Collateral Agent
that is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Collateral Agent deems advisable, in its sole
discretion (subject to any and all mandatory legal requirements). Each of the
Grantors acknowledges that any private sale referenced above may be at prices
and on terms less favorable to the seller than the prices and terms that might
have been obtained at a public sale and agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner. Neither the
Collateral Agent’s compliance with applicable law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. In addition to all other sums due the
Collateral Agent and the holders of the Secured Obligations with respect to the
Secured Obligations, the Grantors shall pay the Collateral Agent and each of the
holders of the Secured Obligations all reasonable documented costs and expenses
incurred by the Collateral Agent or any such holder of the Secured Obligations
(including reasonable attorney costs and court costs) in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Collateral Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including any of the foregoing
arising in, arising under or related to a case under Debtor Relief Laws. To the
extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Collateral Agent and the holders of the Secured
Obligations shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
law, any holder of the Secured Obligations may be a purchaser at any such sale.
To the extent permitted by applicable law, each of the Grantors hereby waives
all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Collateral Agent and the holders of the
Secured Obligations may postpone or cause the postponement of the sale of all or
any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the Collateral
Agent and the holders of the Secured Obligations may further postpone such sale
by announcement made at such time and place.

 

(b) Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Collateral Agent has
exercised any or all of its rights and remedies hereunder, each Grantor will
promptly upon request of the Collateral Agent

 

11



--------------------------------------------------------------------------------

instruct all account debtors to remit all payments in respect of Accounts to a
mailing location selected by the Collateral Agent. In addition, upon the
occurrence of an Event of Default and during the continuation hereof the
Collateral Agent shall have the right to enforce any Grantor’s rights against
its customers and account debtors, and the Collateral Agent or its designee may
notify any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Collateral Agent or of the Collateral Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Collateral Agent’s discretion, file any claim or take any other action or
proceeding to protect and realize upon the security interest of the holders of
the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Collateral
Agent in accordance with the provisions hereof shall be solely for the
Collateral Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Collateral Agent and the holders of the Secured
Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Collateral Agent and the
holders of the Secured Obligations from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses, charges and reasonable
attorney costs suffered or incurred by the Collateral Agent or the holders of
the Secured Obligations (each, an “Indemnified Party”) because of the
maintenance of the foregoing arrangements except as relating to or arising out
of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

 

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Grantors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise. In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.

 

(d) Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Credit Document, any other documents relating
to the Secured Obligations, or as provided by law, or any delay by the
Collateral Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Collateral Agent or the holders of
the Secured Obligations shall only be granted as provided herein. To the extent
permitted by law, neither the Collateral Agent, the holders of the Secured
Obligations, nor any party acting as attorney for the Collateral Agent or the
holders of the Secured Obligations, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct

 

12



--------------------------------------------------------------------------------

hereunder. The rights and remedies of the Collateral Agent and the holders of
the Secured Obligations under this Security Agreement shall be cumulative and
not exclusive of any other right or remedy that the Collateral Agent or the
holders of the Secured Obligations may have.

 

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default, the Collateral Agent may, after providing the notices required by
Sections 9-620 and 9-621 of the UCC or otherwise complying with the requirements
of applicable law of the relevant jurisdiction, accept or retain all or any
portion of the Collateral in satisfaction of the Secured Obligations. Unless and
until the Collateral Agent shall have provided such notices, however, the
Collateral Agent shall not be deemed to have accepted or retained any Collateral
in satisfaction of any Secured Obligations for any reason.

 

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the holders of the Secured Obligations are legally entitled, the Grantors shall
be jointly and severally liable for the deficiency (subject to Section 25
hereof), together with interest thereon at the Default Rate for Revolving Loans
that are Base Rate Loans, together with the costs of collection and reasonable
attorney costs. Any surplus remaining after the full payment and satisfaction of
the Secured Obligations shall be returned to the Grantors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

 

8. Rights of the Collateral Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Collateral Agent, on behalf of
the holders of the Secured Obligations, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Collateral Agent may reasonably
deem appropriate;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;

 

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

 

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

13



--------------------------------------------------------------------------------

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

 

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;

 

(ix) to adjust and settle claims under any insurance policy relating thereto;

 

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

(xi) to institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate; and

 

(xii) to do and perform all such other acts and things as the Collateral Agent
may reasonably deem appropriate or convenient in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Security Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.

 

(b) Assignment by the Collateral Agent. The Collateral Agent may from time to
time assign the Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof in connection with its resignation as
Collateral Agent pursuant to Article X of the Credit Agreement, and the assignee
shall be entitled to all of the rights and remedies of the Collateral Agent
under this Security Agreement in relation thereto.

 

(c) The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Collateral Agent hereunder, the Collateral Agent shall have no duty or liability
to preserve rights pertaining thereto, it being understood and agreed that the
Grantors shall be responsible for preservation of all rights in the

 

14



--------------------------------------------------------------------------------

Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no obligation to
clean, repair or otherwise prepare the Collateral for sale.

 

9. Rights of Required Lenders. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the Required Lenders.

 

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Collateral Agent or any of the
holders of the Secured Obligations in cash or its equivalent, will be applied in
reduction of the Secured Obligations in the order set forth in the Credit
Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Collateral Agent shall have
the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Collateral Agent’s sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

 

11. Release of Collateral. Upon request, the Collateral Agent shall promptly
deliver to the Borrower (at the Borrower’s expense) appropriate release
documentation to the extent the release of Collateral is permitted under, and on
the terms and conditions set forth in, the Credit Agreement; provided that any
such release, or the substitution of any of the Collateral for other Collateral,
will not alter, vary or diminish in any way the force, effect, lien, pledge or
security interest of this Security Agreement as to any and all Collateral not
expressly released or substituted, and this Security Agreement shall continue as
a first priority lien (subject to Permitted Liens) on any and all Collateral not
expressly released or substituted.

 

12. Costs and Expenses. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Grantors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable attorney
costs) of the Collateral Agent and the holders of the Secured Obligations (a) as
required under Sections 11.04 and 11.05 of the Credit Agreement and (b) as
necessary to protect the Collateral or to exercise any rights or remedies under
this Security Agreement or with respect to any of the Collateral. All of the
foregoing costs and expenses shall constitute Secured Obligations hereunder.

 

13. Continuing Agreement.

 

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding and until all of the commitments relating thereto have been
terminated (other than any obligations with respect to the indemnities and the
representations and warranties set forth in the Credit Documents). Upon such
payment and termination, this Security Agreement shall be automatically
terminated and the Collateral Agent and the holders of the Secured Obligations
shall, upon the request and at the expense of the Grantors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Grantors evidencing such termination.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

 

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
reasonable attorney costs) incurred by the Collateral Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

 

14. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
by written agreement of (a) the Grantors and (b) the Collateral Agent (with the
consent or at the direction of the requisite Lenders under the Credit
Agreement).

 

15. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent and the holders of the Secured Obligations hereunder, to
the benefit of the Collateral Agent and the holders of the Secured Obligations
and their successors and permitted assigns; provided, however, that none of the
Grantors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement. To
the fullest extent permitted by law, each Grantor hereby releases the Collateral
Agent and each holder of the Secured Obligations, and their respective
successors, assigns, officers, attorneys, employees and agents, from any
liability for any act or omission or any error of judgment or mistake of fact or
of law relating to this Security Agreement or the Collateral, except for any
liability arising from the gross negligence or willful misconduct of such
Collateral Agent or such holder of the Secured Obligations.

 

16. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

17. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

 

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

 

19. Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL AGENT SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

16



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS SECURITY
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS SECURITY AGREEMENT OR ANY
OTHER DOCUMENT RELATED HERETO. EACH GRANTOR AND THE COLLATERAL AGENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

20. Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

21. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

22. Entirety. This Security Agreement, the other Credit Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

23. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Credit
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

24. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including real property
and securities owned by a Grantor), or by a guarantee, endorsement or property
of any other Person, then the Collateral Agent shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence of any
Event of Default, and the Collateral Agent shall have the right, in its sole
discretion, to determine which rights,

 

17



--------------------------------------------------------------------------------

security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Collateral Agent or the holders of the Secured
Obligations under this Security Agreement, under any of the other Credit
Documents or under any other document relating to the Secured Obligations.

 

25. Joint and Several Obligations of Grantors.

 

(a) Subject to subsection (c) of this Section 25, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

(b) Subject to subsection (c) of this Section 25, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Credit Documents
and any other documents relating to the Secured Obligations, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several obligations of each of the Grantors without preferences or
distinction among them.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor that is a Guarantor under the
Credit Agreement and the other Credit Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any other applicable Debtor Relief Law (including any comparable
provisions of any applicable state law).

 

[remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:  

PTEK HOLDINGS, INC., a Georgia corporation

    By:  

/s/ L. Scott Askins

--------------------------------------------------------------------------------

    Name:   L. Scott Askins     Title:   Senior Vice President – Legal and
Secretary    

AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri corporation

   

PREMIERE CONFERENCING NETWORKS, INC., a Georgia corporation

   

PTEK SERVICES, INC., a Delaware corporation

   

XPEDITE NETWORK SERVICES, INC., a Georgia corporation

   

XPEDITE SYSTEMS, INC, a Delaware corporation

   

XPEDITE SYSTEMS WORLDWIDE, INC., a Delaware corporation

    By:  

/s/ L. Scott Askins

--------------------------------------------------------------------------------

    Name:   L. Scott Askins     Title:   Senior Vice President – Legal and
Secretary of each of the above-listed Guarantors



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

Bank of America, N.A.,

as Collateral Agent

 

By:  

/s/ Michael Brashler

--------------------------------------------------------------------------------

Name:   Michael Brashler Title:   Vice President